 

Exhibit 10.43 

 

NewBridge Bank

Supplemental Executive Retirement Plan

 

Effective September 1, 2014

  

 

 

NewBridge Bank Supplemental Executive Retirement Plan

 

Article I   Establishment and Purpose 1     Article II   Definitions 1    
Article III   Eligibility and Participation 6     Article IV   Benefits 6    
Article V   Administration 8     Article VI   Amendment and Termination 9    
Article VII   Informal Funding 11     Article VIII   Claims 11     Article IX  
General Provisions 16

 

 

 

NewBridge Bank Supplemental Executive Retirement Plan

 

Article I 

Establishment and Purpose

 

NewBridge Bank (the “Company”) hereby adopts the NewBridge Bank Supplemental
Executive Retirement Plan (the “Plan”), effective September 1, 2014. The purpose
of the Plan is to attract, retain and reward a select group of management and
highly compensated employees by providing Participants with nonqualified
supplemental retirement benefits.

 

The Plan is intended to meet the requirements of Code Section 409A, and shall be
operated and interpreted consistent with that intent.

 

The Plan constitutes an unsecured promise by a Participating Employer to pay
benefits upon retirement to Participants in the Plan. Participants in the Plan
shall have the status of general unsecured creditors of the Participating
Employer. Each Participating Employer shall be solely responsible for payment of
benefits to those Participants providing services to it.

 

The Plan is intended to be an unfunded arrangement of deferred compensation for
the benefit of a select group of management or highly compensated employees
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA. Assets
set aside by a Participating Employer for the payment of Plan liabilities remain
subject to the claims of such Employer’s general creditors until paid to the
Participants.

 

Article II 

Definitions

 

2.1Beneficiary. Beneficiary means the surviving natural person(s), estate, or
trust that will receive any benefits to which the Participant is entitled
following the Participant’s death. The Participant may designate his or her
Beneficiary at the time and in the manner prescribed by the Plan Administrator.
If no Beneficiary is designated, or if the designated Beneficiary does not
survive the Participant, payment will be made to the Participant’s spouse, or if
the Participant is not married at the time of death, the Participant’s estate.

In the event a Participant designates his or her spouse as Beneficiary, such
designation shall become void as of the date his or her marriage is dissolved,
unless the Participant designates his or her ex-spouse as a Beneficiary
following dissolution of the marriage.

 

2.2Business Day. Business Day means each day on which the New York Stock
Exchange is open for business.

 

Page 1 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

2.3Cause. Cause means (i) the willful and continued failure of a Participant to
perform substantially his or her duties with the Employer, other than any such
failure resulting from a “disability” as defined in the Participant’s employment
agreement, after a written demand for substantial performance is delivered to
the Participant by the Company’s Board of Directors which specifically
identifies the manner in which the Company’s Board of Directors believes that
Participant has not substantially performed Participant’s duties; (ii) the
willful engaging by Participant in illegal conduct or gross misconduct which is
materially and demonstrably injurious to the Employer; (iii) continued
insubordination with respect to directives of the Company’s Board of Directors
after receipt of a written warning from the Company’s Board of Directors with
respect thereto; or (iv) a willful act by Participant which constitutes a
material breach of Participant’s fiduciary duty to the Employer which is
intended by Participant to injure the reputation or business of the Employer.

 

For purposes of this Section 2.3, no act or failure to act on the part of
Participant shall be considered “willful” unless it is done, or omitted to be
done, by Participant in bad faith or without reasonable belief that
Participant’s action or omission was in the best interests of the Employer. Any
act, or failure to act, based upon authority given pursuant to resolutions duly
adopted by the Company’s or its parent company’s Board of Directors or based
upon the advice of counsel for the Employer shall be conclusively presumed to be
done, or omitted to be done, by Participant in good faith and in the best
interests of the Employer and to not constitute insubordination.

 

2.4Change in Control. Change in Control means, with respect to a Participating
Employer that is organized as a corporation, any of the following events: (i) a
Change in Effective Control; (ii) a Change of Asset Ownership; or (iii) a Change
of Ownership; in each case, as defined herein and as further defined and
interpreted in Section 409A.

 

For purposes of this Section 2.4, “Change in Effective Control” shall mean the
date either (A) one Person or Group (each as defined in or pursuant to Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) acquires (or
has acquired during the preceding twelve (12) months) ownership of stock of
NewBridge Bancorp possessing 30% or more of the total voting power of NewBridge
Bancorp’s outstanding stock or (B) a majority of the members of the NewBridge
Bancorp Board is replaced during any twelve (12) month period by directors whose
election is not endorsed by a majority of the members of the NewBridge Bancorp
Board prior to such election.

 

For purposes of this Section 2.4, “Change of Asset Ownership” shall mean the
date one Person or Group acquires (or has acquired during the preceding twelve
(12) months) assets (which shall include outstanding stock of the Bank) from
NewBridge Bancorp that have a total gross fair market value that is equal to or
exceeds 40% of the total gross fair market value of all NewBridge Bancorp’s
assets immediately prior to such acquisition.

 

For purposes of this Section 2.4, “Change of Ownership” shall mean the date one
Person or Group acquires ownership of stock of NewBridge Bancorp that, together
with stock previously held, constitutes more than 50% of the total fair market
value or total voting power of the stock of NewBridge Bancorp; provided that
such Person or Group did not previously own 50% or more of the value or voting
power of the outstanding stock of NewBridge Bancorp.

 

Page 2 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

For purposes of determining whether NewBridge Bancorp has undergone a Change of
Control under this Section 2.4, the term NewBridge Bancorp shall include any
corporation that is a majority shareholder of NewBridge Bancorp within the
meaning of Section 409A (owning more than 50% of the total fair market value and
total voting power of NewBridge Bancorp).

 

The determination as to the occurrence of a Change in Control shall be based on
objective facts and in accordance with the requirements of Code Section 409A.

 

2.5Claimant. Claimant means a Participant or Beneficiary filing a claim under
Article VIII of this Plan.

 

2.6Code. Code means the Internal Revenue Code of 1986, as amended from time to
time, and regulations and other guidance issued by the Treasury Department and
Internal Revenue Service thereunder.

 

2.7Committee. Committee means the committee appointed by the Board of Directors
of the Company (or the appropriate committee of such board) to administer the
Plan. If no designation is made, the Chief Executive Officer of the Company or
his delegate shall have and exercise the powers of the Committee.

 

2.8Company. Company means NewBridge Bank, a state-chartered North Carolina bank.

 

2.9Effective Date. Effective Date means September 1, 2014.

 

2.10Eligible Employee. Eligible Employee means a member of a “select group of
management or highly compensated employees” of a Participating Employer within
the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, as determined
by the Committee from time to time in its sole discretion.

 

2.11Employee. Employee means a common-law employee of an Employer.

 

2.12Employer. Employer means, with respect to Employees it employs, the Company
and any organization that, together with the Company, is treated as a single
employer under the provisions of Code sections 414(b) or (c).

 

2.13ERISA. ERISA means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

2.14Good Reason. Good Reason means any of the following events: (i) a material
diminution in Participant’s authority, duties, or responsibilities; (ii) a
material change in the geographic location at which Participant must perform the
services to be performed by Participant pursuant to his or her employment
agreement; and (iii) any other action or inaction that constitutes a material
breach by the Employer of the Participant’s employment agreement. Provided, that
Participant must provide notice to the Employer of the condition Participant
contends is Good Reason within 30 days of the initial existence of the
condition, and the Employer must have a period of at least 30 days to remedy the
condition. If the condition is not remedied, Participant must notify the Company
in writing within 30 days of the end of the Employer’s remedy period.



Page 3 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

2.15Participant. Participant means an Eligible Employee who has received
notification of his or her eligibility to accrue benefits under the Plan under
Section 3.1 and any other person with a Retirement Benefit greater than zero.

 

2.16Participating Employer. Participating Employer means the Company and each
Employer who, with the consent of the Company, has adopted the Plan.

 

2.17Participation Agreement. Participation Agreement means a written agreement
in substantially the form attached hereto as Exhibit A, evidencing an
individual’s commencement of participation in the Plan, Retirement Benefit, and
vesting schedule applicable to the Retirement Benefit. The Participation
Agreement may contain additional terms and conditions as agreed upon by the
Company and Participant.

 

2.18Plan. The term Plan means the “NewBridge Bank Supplemental Executive
Retirement Plan” as documented herein and as may be amended from time to time
hereafter.

 

2.19Plan Year. Plan Year means January 1 through December 31.

 

2.20Present Value. The Present Value is the lump sum equivalent of a
Participant’s unpaid Retirement Benefit as of any determination date, assuming
benefit commencement at the later of (i) Retirement Age or (ii) the
determination date, and discounted to the determination date using an interest
rate of 6.0%.

 

2.21Retirement Age. Retirement Age means the later of (i) the Participant’s 65th
birthday or (ii) the 5th anniversary of the date the Participant commenced
participation in the Plan.

 

2.22Retirement Benefit. Retirement Benefit means the annual benefit specified in
a Participant’s Participation Agreement payable at the time and for the duration
specified in Sections 4.1 and 4.3.

 

2.23Separation from Service. Separation from Service means termination of
employment with the Employer. Whether a Separation from Service has occurred
shall be determined by the Committee in accordance with Code Section 409A.

 

Except in the case of an Employee on a bona fide leave of absence as provided
below, an Employee is deemed to have incurred a Separation from Service on the
date the Employer and the Employee reasonably anticipate that the level of
services to be performed by the Employee after such date certain will be reduced
to 20% or less of the average services rendered by the Employee during the
immediately preceding 36-month period (or the total period of employment, if
less than 36 months), disregarding periods during which the Employee was on a
bona fide leave of absence.

 

Page 4 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

An Employee who is absent from work due to military leave, sick leave, or other
bona fide leave of absence shall incur a Separation from Service on the first
date immediately following the later of: (i) the six month anniversary of the
commencement of the leave, or (ii) the expiration of the Employee’s right, if
any, to reemployment under statute or contract. Notwithstanding the preceding,
however, an Employee who is absent from work due to a physical or mental
impairment that is expected to result in death or last for a continuous period
of at least six months and that prevents the Employee from performing the duties
of his position of employment or a similar position shall incur a Separation
from Service on the first date immediately following the 29-month anniversary of
the commencement of the leave.

 

For purposes of determining whether a Separation from Service has occurred, the
Employer means the Employer as defined in Section 2.12 of the Plan, except that
in applying Code Sections 1563(a)(1), (2) and (3) for purposes of Code Section
414(b), and in applying Treasury Regulation Section 1.414(c)-2 for purposes of
Code Section 414(c), “at least 50 percent” shall be used instead of “at least 80
percent” each place it appears in those sections.

 

The Committee specifically reserves the right to determine whether a sale or
other disposition of substantial assets to an unrelated party constitutes a
Separation from Service with respect to a Participant providing services to the
seller immediately prior to the transaction and providing services to the buyer
after the transaction. Such determination shall be made in accordance with the
requirements of Code Section 409A.

 

2.24Specified Employee. Specified Employee means an Employee who, as of the date
of his or her Separation from Service, is a “key employee” of an Employer, any
stock of which is actively traded on an established securities market or
otherwise.

 

An Employee is a key employee if he or she meets the requirements of Code
Section 416(i)(1)(A)(i), (ii), or (iii) (applied in accordance with applicable
regulations thereunder and without regard to Code Section 416(i)(5)) at any time
during the 12-month period ending on the Specified Employee Identification Date.

 

Such Employee shall be treated as a key employee for the entire 12-month period
beginning on the Specified Employee Effective Date.

 

For purposes of determining whether an Employee is a Specified Employee, the
compensation of the Employee shall be determined in accordance with the
definition of compensation provided under Treas. Reg. Section 1.415(c)-2(d)(3)
(wages within the meaning of Code section 3401(a) for purposes of income tax
withholding at the source, plus amounts excludible from gross income under
section 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k) or 457(b), without
regard to rules that limit the remuneration included in wages based on the
nature or location of the employment or the services performed); provided,
however, that, with respect to a nonresident alien who is not a Participant in
the Plan, compensation shall not include compensation that is not includible in
the gross income of the Employee under Code Sections 872, 893, 894, 911, 931 and
933, provided such compensation is not effectively connected with the conduct of
a trade or business within the United States.

Page 5 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

Notwithstanding anything in this paragraph to the contrary: (i) if a different
definition of compensation has been designated by the Company with respect to
another nonqualified deferred compensation plan in which a key employee
participates, the definition of compensation shall be the definition provided in
Treas. Reg. Section 1.409A-1(i)(2), and (ii) the Company may through action that
is legally binding with respect to all nonqualified deferred compensation plans
maintained by the Company, elect to use a different definition of compensation.

 

In the event of corporate transactions described in Treas. Reg. Section
1.409A-1(i)6), the identification of Specified Employees shall be determined in
accordance with the default rules described therein, unless the Employer elects
to utilize the available alternative methodology through designations made
within the timeframes specified therein.

 

2.25Specified Employee Identification Date. Specified Employee Identification
Date means December 31, unless the Employer has elected a different date through
action that is legally binding with respect to all nonqualified deferred
compensation plans maintained by the Employer.

 

2.26Specified Employee Effective Date. Specified Employee Effective Date means
the first day of the fourth month following the Specified Employee
Identification Date, or such earlier date as is selected by the Committee.

 

2.27Year of Service. Year of Service means each complete, consecutive 12-month
period of service as an Employee, commencing with the Effective Date of
Participation as specified in the Participation Agreement.

 

Article III  

Eligibility and Participation

 

3.1Eligibility and Participation. An Eligible Employee becomes a Participant
upon notification by the Committee and execution of a Participation Agreement.

 

3.2Duration. A Participant with an unpaid Retirement Benefit remains a
Participant until such benefit has been paid in full.

 

Article IV 

Benefits

 

4.1Entitlement to Benefits. A Participant shall be entitled to receive his or
her vested Retirement Benefit upon the later of the Participant’s (i) attainment
of Retirement Age or (ii) Separation from Service. The Retirement Benefit is not
actuarially adjusted to reflect a Separation from Service occurring after the
Participant’s Retirement Age.

Page 6 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

4.2Vesting. A Participant shall be vested in his or her Retirement Benefit based
on the vesting schedule set forth in his or her Participation Agreement.
Notwithstanding anything to the contrary in the Participation Agreement, a
Participant shall be 100% vested in his or her Retirement Benefit if, while
actively employed, (i) he or she dies, or (ii) he or she is Separated from
Service without Cause or due to Good Reason within one year of the date a Change
in Control occurs. Further, and notwithstanding the preceding or anything to the
contrary in the Participation Agreement, a Participant who is Separated from
Service for Cause shall forfeit any vested interest he or she may have accrued
in his or her Retirement Benefit and shall not be entitled to any payments from
the Plan.

 

4.3Payment of Vested Retirement Benefit. A Participant’s vested Retirement
Benefit is payable annually for a period of ten years commencing on the first
day of the month following the date specified in Section 4.1, and on each
anniversary thereof for the duration of the payment period; provided, however,
that payment to a Participant who is a Specified Employee will commence no
earlier than the first day of the seventh month following Separation from
Service to the extent required by Code Section 409A, with subsequent
installments paid on the anniversary of the first payment date.

 

4.4Payment Upon a Change in Control. Notwithstanding the preceding provisions of
this Article IV, if a Participant Separates from Service within one year
following a Change in Control, the Participant shall receive the Present Value
of his or her unpaid vested Retirement Benefit in a single lump sum within 90
days of the Separation from Service or, with respect to a Participant who is a
Specified Employee, in the seventh month following his or her Separation from
Service. A Participant who has Separated from Service prior to a Change in
Control shall receive the Present Value of his or her remaining vested
Retirement Benefit in a single lump sum within 90 days of the Change in Control.

 

4.5Payment Upon Death. In the event of the Participant’s death, the
Participant’s Beneficiary will receive a lump sum payment equal to the Present
Value of his or her designated share of the remaining unpaid vested Retirement
Benefit on the first day of the month following the Participant’s death.

 

4.6Acceleration of or Delay in Payments. The Committee, in its sole and absolute
discretion, may elect to accelerate the time or form of payment of a benefit
owed to the Participant hereunder, provided such acceleration is permitted under
Treas. Reg. Section 1.409A-3(j)(4). The Committee may also, in its sole and
absolute discretion, delay the time for payment of a benefit owed to the
Participant hereunder, to the extent permitted under Treas. Reg. Section
1.409A-2(b)(7). If an accelerated or delayed payment is made under this Section
4.6, the vested Retirement Benefit of the Participant shall be actuarially
adjusted using the interest rate assumptions specified for purposes of
determining Present Values; provided, however that a delayed payment shall not
result in an actuarial adjustment unless the delay extends payment by more than
one calendar year.

 

Page 7 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

Article V 

Administration

 

5.1Plan Administration. This Plan shall be administered by the Committee which
shall have discretionary authority to make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Plan and to
utilize its discretion to decide or resolve any and all questions, including but
not limited to eligibility for benefits and interpretations of this Plan and its
terms, as may arise in connection with the Plan. Claims for benefits shall be
filed with the Committee and resolved in accordance with the claims procedures
in Article VIII.

 

5.2Administration Upon Change in Control. Upon a Change in Control, the
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Committee. The individual who was the Chief Executive
Officer of the Company (or if such person is unable or unwilling to act, the
next highest ranking officer) prior to the Change in Control shall have the
authority (but shall not be obligated) to appoint an independent third party to
act as the Committee.

 

Upon such Change in Control, the Company may not remove the Committee, unless
2/3rds of the members of the Board of Directors of the Company and a majority of
Participants and Beneficiaries with rights to a Retirement or Survivor’s Benefit
consent to the removal and replacement of the Committee. Notwithstanding the
foregoing, neither the Committee nor the officer described above shall have
authority to direct investment of trust assets under any rabbi trust described
in Section 7.2.

 

The Participating Employer shall, with respect to the Committee identified under
this Section: (i) pay all reasonable expenses and fees of the Committee, (ii)
indemnify the Committee (including individuals serving as Committee members)
against any costs, expenses and liabilities including, without limitation,
attorneys’ fees and expenses arising in connection with the performance of the
Committee’s duties hereunder, except with respect to matters resulting from the
Committee’s gross negligence or willful misconduct, and (iii) supply full and
timely information to the Committee on all matters related to the Plan, any
rabbi trust, Participants, Beneficiaries, Retirement Benefits and Survivor’s
Benefits as the Committee may reasonably require.

 

5.3Withholding. The Participating Employer shall have the right to withhold from
any payment due under the Plan (or with respect to any amounts credited to the
Plan) any taxes required by law to be withheld in respect of such payment (or
credit). To the extent withholdings are required prior to the time when payments
are due under the Plan, the Participating Employer may withhold from other
compensation payable to the Participant.

 

Page 8 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

5.4Indemnification. The Participating Employers shall indemnify and hold
harmless each employee, officer, director, agent or organization, to whom or to
which are delegated duties, responsibilities, and authority under the Plan or
otherwise with respect to administration of the Plan, including, without
limitation, the Committee and its agents, against all claims, liabilities, fines
and penalties, and all expenses reasonably incurred by or imposed upon him or it
(including but not limited to reasonable attorney fees) which arise as a result
of his or its actions or failure to act in connection with the operation and
administration of the Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by the Participating Employer.
Notwithstanding the foregoing, the Participating Employer shall not indemnify
any person or organization if his or its actions or failure to act are due to
gross negligence or willful misconduct or for any such amount incurred through
any settlement or compromise of any action unless the Participating Employer
consents in writing to such settlement or compromise.

 

5.5Delegation of Authority. In the administration of this Plan, the Committee
may, from time to time, employ agents and delegate to them such administrative
duties as it sees fit, and may from time to time consult with legal counsel who
shall be legal counsel to the Company.

 

5.6Binding Decisions or Actions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
thereunder shall be final and conclusive and binding upon all persons having any
interest in the Plan.

 

Article VI 

Amendment and Termination

 

6.1Amendment and Termination. The Company may at any time and from time to time
amend the Plan or may terminate the Plan as provided in this Article VI. Each
Participating Employer may also terminate its participation in the Plan.

 

6.2Amendments. The Company, by action taken by its Board of Directors, may amend
the Plan at any time and for any reason, provided that any such amendment shall
not reduce the vested Retirement Benefit of any Participant determined as of the
date of any such amendment or restatement (as if the Participant had incurred a
voluntary Separation from Service on such date). The Board of Directors of the
Company may delegate to the Committee the authority to amend the Plan without
the consent of the Board of Directors for the purpose of: (i) conforming the
Plan to the requirements of law; (ii) facilitating the administration of the
Plan; (iii) clarifying provisions based on the Committee’s interpretation of the
document; and (iv) making such other amendments as the Board of Directors may
authorize. Amendments adopted pursuant to this paragraph shall be deemed to
amend all Participation Agreements in effect at the time of such amendment,
subject to the restrictions set forth above.




Page 9 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

A Participation Agreement may be amended by a written instrument executed by a
duly authorized representative of the Committee and the Participant who is a
party to such agreement. Unless authorized by an appropriate delegation of
authority, such representative may not agree to increase the amount of the
Retirement Benefit without approval by the Board of Directors.

 

The Committee may amend the Plan or any Participation Agreement at any time and
without regard to any restrictions under this Section 6.2, to the extent such
amendment is required to comply with applicable Company laws, rules and
regulations.

 

6.3

Termination. The Company, by action taken by its Board of Directors, may
terminate the Plan. Upon termination, each Participating Employer will pay its
Participants or their Beneficiaries the Present Value of their benefits, to the
extent and in accordance with Treas. Reg. Section 1.409A-3(j)(4)(ix). For
purposes of valuing benefits payable following termination, the value of the
Retirement Benefit, including the benefit formula and the Years of Service
credited to a Participant, will be determined as of the effective date of
termination and will not be increased or decreased following such date.

 

The Company and a Participant may terminate a Participation Agreement by a
written instrument executed by a duly authorized representative of the Committee
and the Participant. Termination of a Participation Agreement may not result in
an acceleration of Retirement Benefits. Termination may not occur in
consideration of another form of compensation or substituted compensation unless
such compensation is paid at the time and manner specified in the Plan and the
Participation Agreement as in effect on the day prior to termination.
Termination of a Participation Agreement shall have no effect on the
continuation of the Plan or the Participation Agreements of other Participants.

 

The Company may terminate a Participation Agreement at any time and without
regard to any restrictions under this Section 6.3, to the extent the Board of
Directors determines, based on the advice of counsel, that such termination is
required in order to comply with applicable laws, rules and regulations.

 

6.4Taxation Under Code Section 409A. The Plan is intended to constitute a plan
of deferred compensation that meets the requirements for deferral of income
taxation under Code Section 409A. The Committee, pursuant to its authority to
interpret the Plan, may sever from the Plan or any Participation Agreement any
provision or exercise of a right that otherwise would result in a violation of
Code Section 409A.

 



Page 10 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

Article VII 

Informal Funding

 

7.1General Assets. Obligations established under the terms of the Plan may be
satisfied from the general funds of the Participating Employers, or a trust
described in this Article VII. No Participant or Beneficiary shall have any
right, title or interest whatever in assets of the Participating Employers.
Nothing contained in this Plan, and no action taken pursuant to its provisions,
shall create or be construed to create a trust of any kind, or a fiduciary
relationship, between the Participating Employers and any Employee or
Beneficiary. To the extent that any person acquires a right to receive payments
hereunder, such rights are no greater than the right of an unsecured general
creditor of the Participating Employer.

 

7.2Rabbi Trust. A Participating Employer may, in its sole discretion, establish
a grantor trust, commonly known as a rabbi trust, as a vehicle for accumulating
assets to pay benefits under the Plan. Payments under the Plan may be paid from
the general assets of the Participating Employer or from the assets of any such
rabbi trust. Payment from any such source shall reduce the obligation owed to
the Participant or Beneficiary under the Plan.

 

If a rabbi trust is in existence upon the occurrence of a “change in control”,
as defined in such trust, the Participating Employer shall, upon such change in
control, and on each anniversary of the change in control, contribute in cash or
liquid securities such amounts as are necessary so that the value of assets
after making the contributions exceed the Present Value of all Retirement
Benefits by 125%.

 

Article VIII 

Claims

 

8.1Filing a Claim. Any controversy or claim arising out of or relating to the
Plan shall be filed in writing with the Committee which shall make all
determinations concerning such claim. Any claim filed with the Committee and any
decision by the Committee denying such claim shall be in writing and shall be
delivered to the Participant or Beneficiary filing the claim (the “Claimant”).



 

(a)In General. Notice of a denial of benefits will be provided within 90 days of
the Committee’s receipt of the Claimant's claim for benefits. If the Committee
determines that it needs additional time to review the claim, the Committee will
provide the Claimant with a notice of the extension before the end of the
initial 90-day period. The extension will not be more than 90 days from the end
of the initial 90-day period and the notice of extension will explain the
special circumstances that require the extension and the date by which the
Committee expects to make a decision.

 

(b)Contents of Notice. If a claim for benefits is completely or partially
denied, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The notice shall: (i) cite the pertinent
provisions of the Plan document, and (ii) explain, where appropriate, how the
Claimant can perfect the claim, including a description of any additional
material or information necessary to complete the claim and why such material or
information is necessary. The claim denial also shall include an explanation of
the claims review procedures and the time limits applicable to such procedures,
including a statement of the Claimant’s right to bring a civil action under
Section 502(a) of ERISA following an adverse decision on review.

 

Page 11 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

8.2Appeal of Denied Claims. A Claimant whose claim has been completely or
partially denied shall be entitled to appeal the claim denial by filing a
written appeal with a committee designated to hear such appeals (the “Appeals
Committee”). A Claimant who timely requests a review of the denied claim (or his
or her authorized representative) may review, upon request and free of charge,
copies of all documents, records and other information relevant to the denial
and may submit written comments, documents, records and other information
relevant to the claim to the Appeals Committee. All written comments, documents,
records, and other information shall be considered “relevant” if the
information: (i) was relied upon in making a benefits determination, (ii) was
submitted, considered or generated in the course of making a benefits decision
regardless of whether it was relied upon to make the decision, or (iii)
demonstrates compliance with administrative processes and safeguards established
for making benefit decisions. The Appeals Committee may, in its sole discretion
and if it deems appropriate or necessary, decide to hold a hearing with respect
to the claim appeal.

 

(a)In General. Appeal of a denied benefits claim must be filed in writing with
the Appeals Committee no later than 60 days after receipt of the written
notification of such claim denial. The Appeals Committee shall make its decision
regarding the merits of the denied claim within 60 days following receipt of the
appeal (or within 120 days after such receipt, in a case where there are special
circumstances requiring extension of time for reviewing the appealed claim). If
an extension of time for reviewing the appeal is required because of special
circumstances, written notice of the extension shall be furnished to the
Claimant prior to the commencement of the extension. The notice will indicate
the special circumstances requiring the extension of time and the date by which
the Appeals Committee expects to render the determination on review. The review
will take into account comments, documents, records and other information
submitted by the Claimant relating to the claim without regard to whether such
information was submitted or considered in the initial benefit determination.



 

(b)Contents of Notice. If a benefits claim is completely or partially denied on
review, notice of such denial shall be in writing and shall set forth the
reasons for denial in plain language. The decision on review shall set forth:
(i) the specific reason or reasons for the denial, (ii) specific references to
the pertinent Plan provisions on which the denial is based, (iii) a statement
that the Claimant is entitled to receive, upon request and free of charge,
reasonable access to and copies of all documents, records, or other information
relevant (as defined above) to the Claimant’s claim, and (iv) a statement
describing any voluntary appeal procedures offered by the plan and a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA.

 

Page 12 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

8.3Claims Appeals Upon Change in Control. Upon a Change in Control, the Appeals
Committee, as constituted immediately prior to such Change in Control, shall
continue to act as the Appeals Committee. Upon such Change in Control, the
Company may not remove any member of the Appeals Committee, but may replace
resigning members if 2/3rds of the members of the Board of Directors of the
Company and a majority of Participants and Beneficiaries with Retirement and
Survivor’s Benefits consent to the replacement.

 

The Appeals Committee shall have the exclusive authority at the appeals stage to
interpret the terms of the Plan and resolve appeals under the Claims Procedure.

 

Each Participating Employer shall, with respect to the Committee identified
under this Section: (i) pay its proportionate share of all reasonable expenses
and fees of the Appeals Committee, (ii) indemnify the Appeals Committee
(including individual committee members) against any costs, expenses and
liabilities including, without limitation, attorneys’ fees and expenses arising
in connection with the performance of the Appeals Committee hereunder, except
with respect to matters resulting from the Appeals Committee’s gross negligence
or willful misconduct, and (iii) supply full and timely information to the
Appeals Committee on all matters related to the Plan, any rabbi trust,
Participants, Beneficiaries and Retirement and Survivor’s Benefits as the
Appeals Committee may reasonably require.

 

8.4Legal Action. A Claimant may not bring any legal action, including
commencement of any arbitration, relating to a claim for benefits under the Plan
unless and until the Claimant has followed the claims procedures under the Plan
and exhausted his or her administrative remedies under such claims procedures.
If a Participant or Beneficiary prevails in a legal proceeding brought under the
Plan to enforce the rights of such Participant or any other similarly situated
Participant or Beneficiary, in whole or in part, the Participating Employer
shall reimburse such Participant or Beneficiary for all legal costs, expenses,
attorneys’ fees and such other liabilities incurred as a result of such
proceedings. If the legal proceeding is brought in connection with a Change in
Control, or a “change in control” as defined in a rabbi trust described in
Section 7.2, the Participant or Beneficiary may file a claim directly with the
trustee for reimbursement of such costs, expenses and fees. For purposes of the
preceding sentence, the amount of the claim shall be treated as if it were an
addition to the Participant’s Retirement Benefit and will be included in
determining the Participating Employer’s trust funding obligation under Section
7.2.

 

8.5Discretion of Appeals Committee. All interpretations, determinations and
decisions of the Appeals Committee with respect to any claim shall be made in
its sole discretion, and shall be final and conclusive.

 

8.6Arbitration.

 

(a)Prior to Change in Control. If, prior to a Change in Control, any claim or
controversy between a Participating Employer and a Participant or Beneficiary is
not resolved through the claims procedure set forth in Article VIII, such claim
shall be submitted to and resolved exclusively by expedited binding arbitration
by a single arbitrator. Arbitration shall be conducted in accordance with the
following procedures:

Page 13 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

The complaining party shall promptly send written notice to the other party
identifying the matter in dispute and the proposed remedy. Following the giving
of such notice, the parties shall meet and attempt in good faith to resolve the
matter. In the event the parties are unable to resolve the matter within 21
days, the parties shall meet and attempt in good faith to select a single
arbitrator acceptable to both parties. If a single arbitrator is not selected by
mutual consent within ten Business Days following the giving of the written
notice of dispute, an arbitrator shall be selected from a list of nine persons
each of whom shall be an attorney who is either engaged in the active practice
of law or recognized arbitrator and who, in either event, is experienced in
serving as an arbitrator in disputes between employers and employees, which list
shall be provided by the main office of either the American Arbitration
Association (“AAA”) or the Federal Mediation and Conciliation Service. If,
within three Business Days of the parties’ receipt of such list, the parties are
unable to agree on an arbitrator from the list, then the parties shall each
strike names alternatively from the list, with the first to strike being
determined by the flip of a coin. After each party has had four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

 

Unless the parties agree otherwise, within 60 days of the selection of the
arbitrator, a hearing shall be conducted before such arbitrator at a time and a
place agreed upon by the parties. In the event the parties are unable to agree
upon the time or place of the arbitration, the time and place shall be
designated by the arbitrator after consultation with the parties. Within 30 days
of the conclusion of the arbitration hearing, the arbitrator shall issue an
award, accompanied by a written decision explaining the basis for the
arbitrator’s award.

 

In any arbitration hereunder, the Participating Employer shall pay all
administrative fees of the arbitration and all fees of the arbitrator, except
that the Participant or Beneficiary may, if he/she/it wishes, pay up to one-half
of those amounts. Each party shall pay its own attorneys’ fees, costs, and
expenses, unless the arbitrator orders otherwise. The prevailing party in such
arbitration, as determined by the arbitrator, and in any enforcement or other
court proceedings, shall be entitled, to the extent permitted by law, to
reimbursement from the other party for all of the prevailing party’s costs
(including but not limited to the arbitrator’s compensation), expenses, and
attorneys’ fees. The arbitrator shall have no authority to add to or to modify
this Plan, shall apply all applicable law, and shall have no lesser and no
greater remedial authority than would a court of law resolving the same claim or
controversy. The arbitrator shall, upon an appropriate motion, dismiss any claim
without an evidentiary hearing if the party bringing the motion establishes that
it would be entitled to summary judgment if the matter had been pursued in court
litigation.

Page 14 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

The parties shall be entitled to discovery as follows: Each party may take no
more than three depositions. The Participating Employer may depose the
Participant or Beneficiary plus two other witnesses, and the Participant or
Beneficiary may depose the Participating Employer, pursuant to Rule 30(b)(6) of
the Federal Rules of Civil Procedure, plus two other witnesses. Each party may
make such reasonable document discovery requests as are allowed in the
discretion of the arbitrator.

 

The decision of the arbitrator shall be final, binding, and non-appealable, and
may be enforced as a final judgment in any court of competent jurisdiction.

 

This arbitration provision of the Plan shall extend to claims against any
parent, subsidiary, or affiliate of each party, and, when acting within such
capacity, any officer, director, shareholder, Participant, Beneficiary, or agent
of any party, or of any of the above, and shall apply as well to claims arising
out of state and federal statutes and local ordinances as well as to claims
arising under the common law or under this Plan.

 

Notwithstanding the foregoing, and unless otherwise agreed between the parties,
either party may apply to a court for provisional relief, including a temporary
restraining order or preliminary injunction, on the ground that the arbitration
award to which the applicant may be entitled may be rendered ineffectual without
provisional relief.

 

Any arbitration hereunder shall be conducted in accordance with the Federal
Arbitration Act: provided, however, that, in the event of any inconsistency
between the rules and procedures of the Act and the terms of this Plan, the
terms of this Plan shall prevail.

 

If any of the provisions of this Section 8.6(a) are determined to be unlawful or
otherwise unenforceable, in the whole part, such determination shall not affect
the validity of the remainder of this section and this section shall be reformed
to the extent necessary to carry out its provisions to the greatest extent
possible and to insure that the resolution of all conflicts between the parties,
including those arising out of statutory claims, shall be resolved by neutral,
binding arbitration. If a court should find that the provisions of this Section
8.6(a) are not absolutely binding, then the parties intend any arbitration
decision and award to be fully admissible in evidence in any subsequent action,
given great weight by any finder of fact and treated as determinative to the
maximum extent permitted by law.

 

The parties do not agree to arbitrate any putative class action or any other
representative action. The parties agree to arbitrate only the claims(s) of a
single Participant or Beneficiary.

 

Page 15 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

(b)Upon Change in Control. If, upon the occurrence of a Change in Control, any
dispute, controversy or claim arises between a Participant or Beneficiary and
the Participating Employer out of or relating to or concerning the provisions of
the Plan, such dispute, controversy or claim shall be finally settled by a court
of competent jurisdiction which, notwithstanding any other provision of the
Plan, shall apply a de novo standard of review to any determination made by the
Company or its Board of Directors, a Participating Employer, the Committee, or
the Appeals Committee.

 

Article IX 

General Provisions

 

9.1Assignment. No interest of any Participant or Beneficiary under this Plan and
no benefit payable hereunder shall be assigned as security for a loan, and any
such purported assignment shall be null, void and of no effect, nor shall any
such interest or any such benefit be subject in any manner, either voluntarily
or involuntarily, to anticipation, sale, transfer, assignment or encumbrance by
or through any Participant or Beneficiary. Notwithstanding anything to the
contrary herein, however, the Committee has the discretion to make payments to
an alternate payee in accordance with the terms of a domestic relations order
(as defined in Code Section 414(p)(1)(B)).

The Company may assign any or all of its liabilities under this Plan in
connection with any restructuring, recapitalization, sale of assets or other
similar transactions affecting a Participating Employer without the consent of
the Participant.

 

9.2No Legal or Equitable Rights or Interest. No Participant or other person
shall have any legal or equitable rights or interest in this Plan that are not
expressly granted in this Plan. Participation in this Plan does not give any
person any right to be retained in the service of the Participating Employer.
The right and power of a Participating Employer to dismiss or discharge an
Employee is expressly reserved. The Participating Employers make no
representations or warranties as to the tax consequences to a Participant or a
Participant’s Beneficiaries resulting from the Participant’s participation in
the Plan.

 

9.3No Employment Contract. Nothing contained herein shall be construed to
constitute a contract of employment between an Employee and a Participating
Employer.

 

9.4Notice. Any notice or filing required or permitted to be delivered to the
Committee under this Plan shall be delivered in writing, in person, or through
such electronic means as is established by the Committee. Notice shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification. Written
transmission shall be sent by certified mail to:

 

NewBridge Bank

1501 Highwoods Boulevard

Greensboro, NC 27410

 

Page 16 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing or hand-delivered, or sent by mail
to the last known address of the Participant.

 

9.5Headings. The headings of Sections are included solely for convenience of
reference, and if there is any conflict between such headings and the text of
this Plan, the text shall control.

 

9.6Invalid or Unenforceable Provisions. If any provision of this Plan shall be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect any other provisions hereof and the Committee may elect in its sole
discretion to construe such invalid or unenforceable provisions in a manner that
conforms to applicable law or as if such provisions, to the extent invalid or
unenforceable, had not been included.

 

9.7Lost Participants or Beneficiaries. Any Participant or Beneficiary who is
entitled to a benefit from the Plan has the duty to keep the Committee advised
of his or her current mailing address. If benefit payments are returned to the
Plan or are not presented for payment after a reasonable amount of time, the
Committee shall presume that the payee is missing. The Committee, after making
such efforts as in its discretion it deems reasonable and appropriate to locate
the payee, shall stop payment on any uncashed checks and may discontinue making
future payments until contact with the payee is restored.

 

9.8Facility of Payment to a Minor. If a distribution is to be made to a minor,
or to a person who is otherwise incompetent, then the Committee may, in its
discretion, make such distribution: (i) to the legal guardian, or if none, to a
parent of a minor payee with whom the payee maintains his or her residence, or
(ii) to the conservator or committee or, if none, to the person having custody
of an incompetent payee. Any such distribution shall fully discharge the
Committee, the Company, and the Plan from further liability on account thereof.

 

9.9Governing Law. To the extent not preempted by ERISA, the laws of the State of
North Carolina shall govern the construction and administration of the Plan.

 

IN WITNESS WHEREOF, the undersigned executed this Plan as of the _____ day of
_______________, 2014, to be effective as of the Effective Date.

 

NewBridge Bank

 

By:       (Printed Name and Title)                 (Signature)  

 

 

Page 17 of 17

 

 

NewBridge Bank Supplemental Executive Retirement Plan 

 

SCHEDULE A

 

NEWBRIDGE BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

PARTICIPATION AGREEMENT

 

This Participation Agreement (“Agreement”) is entered into as of the 1st day of
September, 2014 (the “Participation Effective Date”) by and between NewBridge
Bank (the “Company”) and _______________________________ (“Participant”).

 

WHEREAS, the Company sponsors the NewBridge Bank Supplemental Executive
Retirement Plan, effective as of September 1, 2014 (the “Plan”); and

 

WHEREAS, the Plan Committee has determined to extend participation in the Plan
to the Participant identified above.

 

NOW THEREFORE, the parties hereby agree as follows:

 

1.Participation. Pursuant to Section 3.1 of the Plan, the Committee hereby
selects the above named individual for participation in the NewBridge Bank
Supplemental Executive Retirement Plan (the “Plan”), effective as of the
Participation Effective Date.

 

2.Retirement Benefit. The Participant’s Retirement Benefit shall be $__________,
payable at the time and for the period specified in Article IV of the Plan.

 

3.Vesting. A Participant’s vested interest in his or her Retirement Benefit
shall be determined by multiplying the Retirement Benefit specified in paragraph
2 above by a fraction, the numerator of which is his or her Years of Service as
of the date of determination and the denominator of which is his projected Years
of Service at Retirement Age assuming continuous employment through such age. A
Participant’s vested Retirement Benefit shall be determined as of his or her
date of Separation from Service.

 

4.Plan Document Controls. Except where expressly provided above, this
Participation Agreement is subject to the terms and conditions of the Plan
document. The Company represents and warrants that a current copy of the Plan
document, as amended, has been provided to the Participant, and Participant
hereby acknowledges receipt of such document(s).

 

5.Limitations Imposed by Bank Regulators. The Participant’s entitlement to
benefits under this Participation Agreement and the Plan may be subject to
applicable rules and regulations of the Federal Reserve, its agencies and
federal and state agencies with supervisory authority over the Bank, including
all regulations affecting permissible amounts of compensation payable to
Participants in the Plan during and following the Participant’s employment by
the Bank. The Participant agrees to execute any amendments to this Agreement
that are required to comply with such rules, regulations, or orders issued by
such agencies to the Bank.

 

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement this
                   day of                    2014.

 

Page 1 of 2

 

 

 NewBridge Bank Supplemental Executive Retirement Plan 

 

[NAME OF PARTICIPANT]   NewBridge Bank             (Signature)   (Printed Name
and Title)                 (Signature)

 

Page 2 of 2

 

 

